Citation Nr: 0117515	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  93-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for arteriosclerosis.

3.  Entitlement to service connection for bilateral hallux 
valgus.

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

5.  Entitlement to service connection for Paget's disease of 
the left hip.

6.  Entitlement to service connection for degenerative 
changes of the thoracic spine.

7.  Entitlement to service connection for residuals of a left 
ankle injury.

8.  Entitlement to service connection for amebic dysentery 
and tapeworm.

9.  Entitlement to service connection for residuals of gall 
bladder removal.

10.  Entitlement to service connection for peripheral 
vascular disease or Raynaud's syndrome of the upper 
extremities.

11.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

12.  Entitlement to an effective date earlier than February 
16, 1999, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The veteran had verified active service with the American 
Merchant Marine, from October 1942 to April 1943.  Pursuant 
to Pub. L. 95-202, such service has been certified as active 
military service, under 38 C.F.R. § 3.7(x)(15) (2000).

This appeal arose to the Board of Veterans' Appeals (Board) 
from a March 1991 rating decision by the RO at St. 
Petersburg, Florida.  

In January 1995, the Board remanded the service connection 
claims stated on the title page for additional development.  
By way of that decision, the Board also remanded the issues 
of entitlement to service connection for peripheral vascular 
disease of the lower extremities and bilateral hearing loss.  

In a May 1996 decision, the RO granted service connection for 
peripheral vascular disease of the lower extremities only.  

The RO granted service connection for bilateral hearing loss 
by way of a September 1998 decision, and assigned the 
disability a noncompensable rating effective July 9, 1989.  
The record also shows that in June 1999, service connection 
for tinnitus was granted and rated at 10 percent disabling, 
effective February 16, 1999.  By a letter dated in August 
1999, received in September 1999, the veteran argued that he 
was entitled to an increased rating for his tinnitus and 
hearing loss disabilities and that earlier effective dates 
should have been assigned for these ratings. 

In April 2000, the Board remanded most of the claims on 
appeal, dismissed the claim for increased rating for tinnitus 
(since a rating in excess of the veteran's current 10 percent 
is prohibited by the VA Rating Schedule under 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2000)), and referred back to the 
RO the additional claims for increased ratings and earlier 
effective dates raised by the veteran.  Through the April 
2000 Remand, the Board also directed the RO to ascertain 
whether a videoconference could be held at the VAMC in West 
Palm Beach.  In accordance with the Board's directions, the 
RO informed the veteran that a videoconference was not 
available in West Palm Beach and provided him with 
alternative options which the veteran did not choose to 
exercise. 

A statement of the case (SOC) was issued in May 2000 
addressing the issue of an increased rating for hearing loss.  
Thereafter, through a June 2000 VA Form 9, the veteran 
perfected an appeal with regard to the initial evaluation 
assigned his service-connected hearing loss.  This issue has 
been added to those now before the Board for appellate 
review.   

All issues on appeal other than the claim for an increased 
rating for hearing loss are addressed in the REMAND portion 
of the document.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  For the period through June 9, 1999, the veteran's 
hearing acuity corresponded to a numeric designation no worse 
than Level III in both the right ear and left ear.

3.  Since June 10, 1999, the veteran's hearing acuity 
corresponded to a numeric designation of Level VII in both 
the right ear and the left ear.

 
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss for the period through June 9, 1999 have not 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 3.385, 4.1, 4.3, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2000); 38 C.F.R. §§ 4.86, 4.87, 
Diagnostic Code 6101 (1998).    

2.  The criteria for a 40 percent disability rating for 
bilateral hearing loss for the period from June 10, 1999 have 
been met.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2000); 38 C.F.R. §§ 4.86, 4.87 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (hereinafter VCAA). 

Because of the change in the law brought about by the VCAA of 
2000, a remand is required in many cases for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  With regard to this 
issue, however, the RO has met its duties.  By virtue of the 
May 2000 SOC, the veteran was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim for a higher rating.  Additionally, 
the RO has assisted the veteran in searching for any evidence 
necessary to substantiate the claim.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or might be pertinent to the bases of the Board's disposition 
of this claim at the present time.  The RO has made 
reasonable efforts to obtain relevant records and it appears 
that any evidence identified by the veteran relative to this 
claim has been obtained and associated with the claims 
folder.  

Therefore, VA has satisfied its duties to inform and assist 
the veteran with regard to this issue and the RO has done 
everything reasonably possible to assist the veteran with his 
claim for a higher initial rating for his service-connected 
hearing loss. 

Factual Background

The records on file indicated that the veteran served on 
board a ship that was sunk by a torpedo in April 1943.  The 
veteran apparently survived on a lifeboat for 30 days.  After 
rescue at sea, he reportedly spent three months in a hospital 
in South Africa and then received treatment for seven months 
at a Marine Hospital.

In July 1990, the veteran submitted a claim for service 
connection for numerous disorders including hearing loss.

The RO received a statement from S. Sederholm, M.A., an 
audiologist, dated in October 1991.  He reported that the 
veteran had mild to severe precipitous sensorineural hearing 
loss bilaterally.  An attached reported plotted the results 
of the veteran's evaluation.  

In his April 1992 hearing, the veteran reported that his ears 
were injured from the sound of the 1943 torpedo blast which 
sank his ship.  He noted that he has since had a long history 
of hearing loss. 

On an April 1996 VA audiological evaluation, the veteran's 
pure tone air conduction thresholds were reported as 20, 50, 
70, and 70 decibels in the right ear and 40, 60, 50, and 60 
decibels in the left ear at 1,000, 2,000, 3,000, and 
4,000 hertz, respectively.  Speech recognition scores were 
reported as 90 percent in the right ear and 80 percent in the 
left ear.  

The veteran underwent another VA audiology examination in 
June 1997.  At that time, pure tone air conduction thresholds 
were reported as 25, 60, 80, and 75 decibels in the right ear 
and 45, 70, 65, and 60 decibels in the left ear at 1,000, 
2,000, 3,000, and 4,000 hertz, respectively.  Speech 
recognition scores were reported as 88 percent in both ears.  
Occasional high-pitched tinnitus was also reported.  

In a September 1998 decision, the RO granted service 
connection for hearing loss and assigned a noncompensable 
disability rating effective from July 9, 1989.  

The veteran was afforded a VA audiology examination in 
October 1998.  Testing at that time revealed pure tone air 
conduction thresholds were reported as 25, 65, 85, and 75 
decibels in the right ear and 60, 75, 65, and 70 decibels in 
the left ear at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Speech recognition scores were reported as 84 
percent in the right ear and 90 percent in the left ear.  

On a March 1999 VA audiological evaluation, the veteran's 
pure tone air conduction thresholds were reported as 45, 75, 
95, and 95 decibels in the right ear and 70, 85, 80, and 85 
decibels in the left ear at 1,000, 2,000, 3,000, and 
4,000 hertz, respectively.  Speech recognition scores were 
reported as 84 percent in the right ear and 90 percent in the 
left ear.

The report of the May 1999 VA audiological evaluation 
reflected pure tone air conduction thresholds as 25, 65, 85, 
and 75 decibels in the right ear and 60, 75, 65, and 70 
decibels in the left ear at 1,000, 2,000, 3,000, and 
4,000 hertz, respectively.  Speech recognition scores were 
reported as 84 percent in the right ear and 90 percent in the 
left ear.  

In a January 2000 letter, an audiologic service officer with 
the Korean War Veterans Association indicated that he thought 
that the veteran's degree of hearing loss warranted an 
increased rating.  With the letter, he submitted an 
audiological evaluation chart plotting the puretone air 
conduction thresholds reported on his 1996 examination report 
against those thresholds as they were reported on his latest 
examination in 1999.  The service officer repeated his 
assertions in a February 2000 letter.   
 
In May 2000, the veteran was issued a SOC with regard to the 
issue of a higher rating for his service-connected hearing 
loss.  This SOC contained the newly implemented regulations 
used in rating this condition.

Analysis

The veteran contends that the zero percent (noncompensable) 
rating initially assigned for bilateral defective hearing 
does not adequately reflect the severity of his disability.  
The present appeal is from an initial RO rating decision 
which made service connection and a noncompensable rating for 
bilateral hearing loss effective from July 1989.  In 
Fenderson v. West, 12 Vet. App 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal with regard to hearing loss), separate 
ratings can be assigned for separate periods of time based on 
the facts found, a process known as "staged ratings." 

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Defective hearing is evaluated in accordance with the 
criteria set forth in 38 C.F.R. 4.85 et seq.  Amendments to 
those criteria became effective on June 10, 1999, during the 
pendency of the veteran's appeal.  See 64 Fed. Reg. 25,202 
(1999) (codified at 38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a 
(2000)).  Generally, where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to June 10, 
1999, the Board may apply only the previous version of the 
rating criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that, in its May 2000 statement of the case, 
the RO applied both versions of the regulations in 
determining that no increase was warranted.  Accordingly, the 
Board may similarly consider each version of the regulations 
without determining whether the veteran will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Careful review of the regulations in question reveals that 
the amendments in question generally do not effect 
substantive change.  However, as to the version of 38 C.F.R. 
§ 4.86 in effect prior to June 1999, the Board notes that 
that section indicated only that the evaluations derived from 
the rating schedule were intended to make proper allowance 
for improvement by hearing aids, and that examination to 
determine such improvement was therefore unnecessary.  
Currently, however, 38 C.F.R. § 4.86 also addresses 
exceptional patterns of hearing loss which are shown to be 
present in the veteran's case.  Therefore, under the 
circumstances here presented, the Board must now evaluate the 
veteran's service-connected hearing loss prior to June 10, 
1999 under the directions of the old version of 38 C.F.R. 
§ 4.86 which were in effect at that time, and for the period 
thereafter, the Board must evaluate the bilateral hearing 
loss as directed under the new version of 38 C.F.R. § 4.86 in 
effect since June 10, 1999. 

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average pure tone decibel loss 
and speech discrimination percentage scores.  38 C.F.R. 
§ 4.87, Table VI (1998); 38 C.F.R. 
§ 4.85(b), Table VI (2000).  Disability ratings are assigned 
by combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.87, Table VII (1998); 38 C.F.R. § 4.85(e), Table VII 
(2000).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered); accord Acevedo-Escobar v. West, 12 
Vet. App. 9 (1999).  Evaluations range from zero to 100 
percent based on organic impairment of hearing acuity.   

In the present case, the evidence shows that the veteran 
underwent VA audiometric examination in April 1996, June 
1997, October 1998, and March 1999.  The Board points out 
that the audiometric findings reported on a May 1999 
examination report are actually only copies of those findings 
reported on examination in October 1998.  Therefore, the 
Board will use the findings from the March 1999 examination, 
because they are the most recent findings and depict the most 
severe hearing loss thus far recorded. 

As stated in the facts above, audiometric testing performed 
in March 1999 revealed puretone thresholds of 45, 75, 95, and 
95 decibels in the right ear and 70, 85, 80, and 85 decibels 
in the left ear at 1,000, 2,000, 3,000, and 4,000 hertz, 
respectively.  Speech recognition scores were reported as 84 
percent in the right ear and 90 percent in the left ear. 

Under the regulations in effect prior to the June 1999 change 
to 38 C.F.R. § 4.86, these results must be evaluated only 
under 38 C.F.R. § 4.85, Table VI.  Employing that table, 
these results correspond to Level III hearing acuity in each 
ear.  Bilateral Level III hearing acuity warrants no more 
than a zero percent (noncompensable) rating under 38 C.F.R. § 
4.85, Table VII (1998).  As noted previously, the assignment 
of a specific disability evaluation for defective hearing is 
achieved by a purely mechanical application of the rating 
schedule.

In evaluating the veteran's defective hearing, the Board has 
specifically considered whether he is entitled to a "staged 
rating."  See Fenderson, supra.  In light of the examination 
data above, however, it is the Board's conclusion that at no 
time since the effective date of service connection in 1989 
has his defective hearing been more than zero percent 
disabling, under the old criteria in effect through June 9, 
1999. Consequently, a "staged rating" during this period is 
not warranted.

The Board has also considered whether the veteran's claim 
should be referred for consideration of an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2000), and 
has concluded that it should not.  The evidence shows that 
the veteran's hearing impairment is manifested by problems 
that are directly addressed by the schedular criteria; 
namely, decreased auditory acuity and interference with 
speech recognition.  His service-connected bilateral hearing 
loss is not shown to produce impairment of earning capacity 
beyond that reflected in the rating schedule, or to affect 
earning capacity in ways not already contemplated by the 
schedule.  

The Board has carefully considered the evidence and the 
contentions the veteran has advanced in correspondence.  
Nevertheless, with all due respect to the veteran, the Board 
is obligated to implement the law as it has been written.  
None of the post-service audiometric examination reports 
demonstrate that he is entitled to anything more than a zero 
percent (noncompensable) rating during the period in which 
the old regulations were in force.  In light of the 
foregoing, it is the Board's conclusion that the 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for defective hearing for the period 
through June 9, 1999.  

For the period since June 10, 1999, however, the Board finds 
that an increased rating is in order due to the amendment in 
38 C.F.R. § 4.86(a) and (b).  Pursuant to the changes in 
38 C.F.R. § 4.86(a) and (b), VA may employ the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  
Furthermore, these sections provide that each ear will be 
evaluated separately.  Using the results of the veteran's 
most recent examination in March 1999 and employing Table 
VIa, which contemplates puretone threshold average alone, the 
Board finds that the veteran's averages of 78 in the right 
ear and 80 in the left ear correspond to Level VII hearing 
acuity in both the right and left ear.  These hearing acuity 
levels in turn warrant a 40 percent rating under 38 C.F.R. § 
4.85, Table VIa (2000).

As such, the Board concludes that for the period since the 
effective date of the new law, June 10, 1999, the veteran has 
met the criteria for a 40 percent disability rating for his 
service-connected hearing loss. 


ORDER

A compensable rating for his service-connected bilateral 
hearing loss for the period through June 9, 1999 is denied.

A 40 percent disability rating is granted for the veteran's 
bilateral hearing loss for the period from June 10, 1999, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.


REMAND

As stated above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law in 
November 2000.  Among other things, the VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.
 
The VA has a duty to assist the appellant in the development 
of facts pertinent to his claims.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A).  The duty to assist the veteran in obtaining 
and developing available facts and evidence to support his 
claims includes obtaining an adequate VA examination.  This 
duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disabilities will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The VCAA also specifies that, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. 
§ 5103A(d)).  Such an examination or opinion is necessary to 
make a decision on a claim if all of the lay and medical 
evidence of record (1) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (2) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim. Id.

Because of the change in the law brought about by the VCAA, a 
remand in the case of each of these service connection issues 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In addition, because the VA RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard, 4 Vet. App. at 392-94; 
VAOPGCPREC 16-92.

Review of the rating decision on appeal reveals that the 
veteran's claims of entitlement to service connection for 
headaches, arteriosclerosis, bilateral hallux valgus, chronic 
obstructive pulmonary disease, Paget's disease of the left 
hip, degenerative changes of the thoracic spine, residuals of 
a left ankle injury, amebic dysentery and tapeworm, residuals 
of gall bladder removal, and peripheral vascular disease or 
Raynaud's syndrome of the upper extremities were all denied 
as not well grounded.  As discussed above, the VCAA 
eliminated the requirement for a well-grounded claim.  On 
remand, the RO must implement this change. 

In an April 2001 written brief presentation, the veteran's 
service representative specifically identified the impact of 
the VCAA upon the issues of service connection on appeal.  
The service representative requested that VA explain to the 
veteran what types of evidence would help substantiate his 
claims.  Furthermore, the representative asked that if 
medical examination or medical opinion is needed, that VA 
delay such examination until the veteran has had a reasonable 
opportunity to submit evidence showing continuity of 
symptomatology and other supportive evidence.  The Board 
notes that for each issue of service connection on appeal, 
the veteran is lacking conclusive medical evidence linking 
the disorder to service and/or an actual medical diagnosis of 
the claimed disorder.  

As such, pursuant to the change in regulations, and the 
request for VA guidance and an additional opportunity to 
submit evidence, the issues of service connection must all be 
REMANDED for development described below. 

Turning to the final remaining issue, the Board notes that by 
a June 1999 decision, the RO granted service connection with 
a 10 percent rating for tinnitus.  While the veteran 
submitted statements in August 1999 and June 2000 expressing 
disagreement with the effective date of the rating, it 
appears that no subsequent SOC was ever issued with regard to 
this issue.  The Board is required to remand this issue to 
the RO for issuance of a SOC.  See Manlicon v. West, 12 Vet. 
App. 238 (1999).  

For the foregoing reasons, the Board finds that additional 
development is required, and the remaining issues are 
REMANDED for the following actions:

1.  The RO should issue an appropriate 
SOC on the issue of entitlement to an 
earlier effective date for the 10 percent 
rating assigned the veteran's service-
connected tinnitus.  The veteran should 
be notified that if he wants to appeal, 
he has to submit a substantive appeal 
within 60 days of the SOC, or within one 
year after the initial notification of 
denial.  If, and only if, the veteran 
completes his appeal by filing a timely 
substantive appeal on the aforementioned 
issue should this claim be returned to 
the Board.

2.  The RO should contact the veteran and 
his representative in writing with notice 
as to the specific evidence required to 
substantiate his claims for service 
connection for headaches, 
arteriosclerosis, bilateral hallux 
valgus, chronic obstructive pulmonary 
disease, Paget's disease of the left hip, 
degenerative changes of the thoracic 
spine, residuals of a left ankle injury, 
amebic dysentery and tapeworm, residuals 
of gall bladder removal, and peripheral 
vascular disease or Raynaud's syndrome of 
the upper extremities.  

The RO should also ask the veteran to 
submit, or, in the alternative, authorize 
VA to obtain, records from health care 
providers, VA and non-VA, who have 
treated him for symptoms of these 
conditions since separation from service.  
It should be emphasized that any 
statements by medical professionals that 
provide definitive diagnoses of any 
disorder at issue or that link any such 
disorder to the veteran's period of 
active service would be of particular 
assistance in adjudicating his claims.  
The veteran should be afforded a 
reasonable amount of time in which to 
respond.  Any attempts by the RO to 
secure relevant VA records or other 
records as authorized by the veteran must 
proceed as provided by law  

3.  After securing additional evidence, 
if any, the RO should afford the veteran 
VA examinations to determine the nature 
and etiology of any currently existing 
disorder claimed.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner's report should note whether 
there was a review of the claims folder.  
Particular attention should be given to 
any VA or private treatment records which 
relate injuries or disorders to the 
veteran's period of service and his 1943 
shipwreck.  The examiner should offer an 
opinion as to whether it is as likely as 
not that any claimed disorders diagnosed 
are related to service.  Complete 
rationale for the opinions expressed 
should be provided.  

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.  

5.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.   

6.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claims. In doing so, the RO 
should consider all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless so notified. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 



